DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 9/12/2022 are acknowledged.  Claims 3, 7, 9-15, 17-24, 26-42, 60-77 and 80-86 are pending.  Claims 3, 7, 9, 12-13, 15, 17, 20, 22 and 77 are amended.  Claims 84-86 are new.  Claims 7, 10, 20-24, 26-42, 60-61, 64-75 and 80 are WITHDRAWN.  Claims 3, 9, 11-15, 17-19, 62-63, 76-77 and 81-86 are subject to prosecution.
In the species election of 7/15/2016, Applicants elected a nucleic acid encoding the TEP protein hSRP14 encoded by SEQ ID NO: 13. With regard to the MAR elements, Applicants have elected MAR 1-68 encoded by SEQ ID NO:1 and MAR X_S29 encoded by SEQ ID NO:3.

WITHDRAWN OBJECTIONS/REJECTIONS
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.

Priority
This application is a 371 of PCT/IB2014/000100 filed 02/01/2014; which claims priority to 61/759,802 02/01/2013; 61/800,244 03/15/2013; and 61/806,634 03/29/2013.  Thus, the earliest possible priority date is 2/1/2013.


CLAIMS
Independent claim 3 is directed to a recombinant nucleic acid encoding a “TEP” protein or RNA, wherein the TEP coding sequence is flanked by 5’ and 3’ transposon inverted terminal repeats; claim 3 further requires a MAR element, and limits the TEP protein to a specific markush group, which includes elected hSRP14.  The claim has been amended to require wherein the MAR element is located downstream of the expression cassette but not upstream of the expression cassette:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








The claim requires 3 distinct elements between the 5’ and 3’ ITRS: a nucleic acid encoding a TEP protein; a MAR element; and an expression cassette.  The claim does not require a linear order to the 3 elements, other than requiring that the MAR element is downstream of the expression cassette.  Claim 3, nor the specification defines the minimal structural requirements of an “expression cassette.” Thus, the broadest reasonable interpretation of the phrase “expression cassette” reads on a nucleic acid encoding a transgene.  Thus, the claim allows for a variety of possible embodiments, including:

    PNG
    media_image2.png
    193
    1164
    media_image2.png
    Greyscale



The claim further encompasses embodiments wherein if the expression cassette is downstream of the hSRP14 transgene, the expression cassette is driven by the hSRP14 promoter, for example, with the presence of an IRES sequence between the hsRP14 and expression cassette.  The claim also encompasses embodiments wherein the expression cassette comprises its own promoter. 

    PNG
    media_image3.png
    255
    832
    media_image3.png
    Greyscale






 In addition, the “comprising” transitional language of the claim is interpreted as encompassing “at least one” or “a first” MAR element, and such as two (or more) DIFFERENT MAR elements may be encoded within the nucleic acid.  For example, such embodiments may include:

    PNG
    media_image4.png
    224
    1049
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    207
    1056
    media_image5.png
    Greyscale




These embodiments show how a specific MAR element may be located downstream of the expression cassette, but not upstream of the expression cassette, but the claim may further comprise a second MAR element, wherein the second MAR element is different than the first.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 15, 17, 77, 81-83 and 85-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments to the claims.
Claim 12 recites the limitation "the transgene expression cassette" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the single MAR element” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation “the polyadenylation signal” in line 1. There is insufficient antecedent basis for this limitation in the claim.
New claim 85 requires wherein the MAR sequence is “next” to the 3’ ITR, which is a subjective term and is unclear.  The specification does not define what the scope or standard is for when a MAR element should be considered “next” to another genomic element.  MPEP 2173.05(b)(IV).  A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 13, 15, 77, and 81-83 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 11-15, 17-19, 62-63, 76-78 and 81-83 remain, and new claims 84-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15, in view of US Patent Application Publication NO. 2010/0105140 to Fahrenkrug, hereinafter “Fahrenkrug,” of record, and further in view of US Patent Application Publication No: 2003/0087342, herein the ‘342 Application, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
Claim 3 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, wherein the ITRs flank 1) a TEP protein; 2) a MAR element; and 3) an expression cassette, as indicated above in the Claims Section.  The limitation of “a MAR element” can be interpreted as the vector comprising “at least one MAR” or “a first MAR” as in a MAR element that is not in tandem with another MAR element, but the open claim language allows for additional MAR sequences.  
Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.
With regard to instant claim 3, Mermod discloses recombinant nucleic acids comprising the TEP protein hSRP14 (as a transgene) operably linked to a SV40 promoter and a transgene, operably linked to at least one MAR sequence (see page 8, 3rd paragraph, page 9, last paragraph; page 20, page 69- page 71, Table 1; FIG 10). 
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  Page 20.

Mermod discloses transgenic expression of proteins involved in secretion and/or translocation pathways, such as SRP14, in a cell aids in increasing the expression of other (additional) transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Mermod further discloses the transgene, including SRP14, can be further expressed with transgenes encoding SRP9 and SRP54 (page 64, Table 1).  Mermod shows co-expression of SRP14 and immunoglobulin transgenes increase immunoglobulin expression (pages 60-64).  Mermod discloses single vectors encoding a MAR element, and two separate transgenes, GFP and ampicillin or DsRed and kanamycin (pages 51-52 and 65).
Thus, Mermod discloses a MAR element encoded on vectors encoding two transgenes (page 65).  Mermod discloses transgenes include SRP14 (pages 9-10; page 69- page 71, Table 1).  Further, Mermod teaches the MAR element can be located upstream, downstream, or both upstream and downstream of a transgene (Page 20).
Mermod discloses the nucleic acid can be encoded on any vector, and can be integrated into a host chromosome (Page 21 last paragraph; page 4 last paragraph bridging page 5).  Thus, Mermod discloses a recombinant nucleic acid vector accordingly:

    PNG
    media_image6.png
    286
    1027
    media_image6.png
    Greyscale






However, Mermod does not disclose wherein the recombinant nucleic acid 1) is encoded on a transposon-specific vector, which would provide a 5’ and 3’ flanking ITR region, as required by instant claim 3.
Fahrenkrug discloses a transposon specific vector system can be used to introduce a target DNA (transgene) into a host chromosome (paragraph [0022]).  Fahrenkrug discloses its transposon system can be use in parallel or with known transposon systems (paragraph [0021]).  Fahrenkrug discloses the target DNA is flanked by a 5’ ITR and a 3’ ITR (paragraphs [0019], [0115]-[0117]; FIG 3A; 4A; 5A). Fahrenkrug discloses transposon system vectors can comprise MAR elements, which “typically” flank the transcriptional unit and are internal to ITRs (paragraph [0035]).  Fahrenkrug discloses the transgene is operably linked to a promoter (paragraph [0037]).
Fahrenkrug discloses the target DNA (i.e. transgene) is encoded within a transcriptional unit, and that vectors such as transposons can comprise more than one transcriptional unit (paragraphs [0022], [0034] and [0057]).  Fahrenkrug discloses each transcriptional unit comprises a) a regulator region including a promoter and enhancer, and b) the target DNA (paragraphs [0037], [0041]). Fahrenkrug discloses the MAR sequences flank each side of a transcriptional unit inside of the transposon ITRs (paragraph [0035]).  Fahrenkrug discloses a transcriptional unit between two ITR sequences can comprise an IRES sequence (paragraph [0044]).  Fahrenkrug discloses the transposons encode additional transgenes (paragraphs [0040]-[0044], [0177]).  Some embodiments of the multi-transgene encoding transposon of Fahrenkrug can be visualized below, showing 5’ and 3’ MAR sequences, 3’ only MAR sequences, and 5’ only MAR sequences:

    PNG
    media_image7.png
    188
    770
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    164
    272
    media_image8.png
    Greyscale





The ‘342 Application discloses vectors comprising MAR elements and promoters operably linked to a transgene (Abstract, paragraphs [0034], [0080]).  The ‘342 Application discloses the MAR elements can be upstream, downstream, or both upstream and downstream of the promoter and transgene (paragraph [0006]; [0093], FIG1, FIG 2).  The ‘342 Application discloses that the vectors can encode chaperone proteins (paragraph [0044]).  The ‘342 Application discloses MAR elements have both insulating and transcription enhancing abilities (paragraph [0025]).  
The ‘342 Application discloses that the vectors can comprise a “single” MAR element (paragraphs [0073]; [0084]; [0093], [0096]; FIG 2).  FIG 7 of the ‘342 Application demonstrates a single upstream MAR element operably linked to a transgene (pLM and pML) has increased expression over vectors without a MAR element (pGL3).  FIG3A of the ‘342 Application also demonstrates an expression vector, pMZ50, comprising a single downstream MAR element (downstream of a transgene cassette) has increased expression over vectors without a MAR element (pGL3-control), when integrated into a host genome (see FIG 3A, paragraphs [0015], [0084], and [0098]).  FIG2 of the ‘342 Application shows vectors comprising a single upstream MAR and a single downstream MAR flanking a transcriptional unit, wherein the upstream MAR is different than the downstream MAR (see vectors pMZ70-1. pMZ70 in FIG1; white boxes; paragraphs [0083]-[0084]).
Thus, for a single transcriptional unit comprising a promoter and a transgene, the ‘342 application discloses MAR elements can 1) flank the transcriptional unit using the same MAR element; 2) flank the transcriptional unit using different MAR elements; 3) be located only downstream of the transcriptional unit; or 4) be located only upstream of the transcriptional unit:

    PNG
    media_image9.png
    233
    341
    media_image9.png
    Greyscale






It would have been obvious to the skilled artisan to use the ITR based vector of Fahrenkrug for integrating the [HSRP14]-[expression cassette]-MAR recombinant nucleic acid of Mermod into Mermod’s host cells.  A skilled artisan would have been motivated to use the transposon system of Fahrenkrug because Mermod discloses any vector system can be used and Fahrenkrug discloses its systems are useful as a molecular genetic tool (paragraph [0019]).  
With regard to the claimed requirement, wherein “the MAR element is located downstream of the expression cassette but not upstream of the expression cassette,” the selection of a MAR element downstream of the expression cassette would have been obvious from the cited art.  Both Mermod and the ‘342 Application identify downstream MAR sequences are identified solutions to a known problem. A skilled artisan would have recognized that a MAR element downstream of an expression cassette would have been capable of providing increased expression from a vector, as single downstream MAR elements operably linked to transgenes have been shown to provide increased expression, as demonstrated by the ‘342 application at paragraph [0096]. Further, Fahrenkrug discloses MAR elements “typically” flank a transgene – but does not absolutely require such a structure.  However, such a statement necessarily suggests that there are non-typical situations where MAR elements are not provided in pairs, which is evidenced by both Mermod and the ‘342 Application.  
A skilled artisan would have had a reasonable expectation of success, as expressing hSRP14 on a vector for genomic integration was known, and transposon systems as molecular genetic tools was known at the time of the invention. M.P.E.P. § 2143, part (I)(G) (teaching-suggestion-motivation rationale). In addition, combining Mermod’s recombinant nucleic acid vector and Fahrenkrug’s 5’ and 3’ ITRs is a combination of prior-art elements with predictable results, and it would also amount to applying Fahrenkrug’s known technique for inserting nucleic-acid vectors to Mermod’s known product ready for improvement to yield predictable results. M.P.E.P. § 2143, parts (I)(A) and (I)(D).

    PNG
    media_image10.png
    527
    738
    media_image10.png
    Greyscale
Thus, Mermod in view of Fahrenkrug and the ‘342 Application render obvious a vector according to claim 3:











With regard to amended claim 9, applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively. To the extent that amended claim 9 recites wherein the MAR is a singular MAR, Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  Thus, the selection of wherein the MAR is a singular MAR is obvious for the same reasons as stated above for claim 3.
With regard to amended claim 11, wherein the nucleic acid molecule of claim is at least about 5000 bps long, it is noted that Mermod discloses use of MAR SEQ ID NO:1, which has 3616 bp; and MAR SEQ ID NO:3 which has 3354 base pairs, which flank the hsRP14 encoding sequence.  As such Mermod recombinant nucleic acid sequence is necessarily at least 5000 base pairs long.
With regard to amended claim 12, wherein the transgene cassette comprises a transgene promoter, Mermod discloses multi-cistronic single vectors encoding a MAR element, wherein two separate transgenes are operably linked to separate promoters (pages 51-52 and 65).  Further, Fahrenkrug discloses transposons can comprise more than one transcriptional unit, where each transcriptional unit comprises a) a regulator region including a promoter and enhancer, and b) the target DNA (paragraphs [0022], [0034], [0037], [0041]).  Thus, the requirement wherein the expression cassette further encodes a transgene promoter is obvious from the prior art for the same reasons as stated above for claim 3.
With regard to amended claims 13 and 77, the claims require wherein the expression cassette comprising a transgene promoter of claim 12 further encodes a transgene encoding a product of interest under the control of the transgene promoter (claim 13), wherein the product of interest is an antibiotic resistance protein or an immunoglobulin (claim 77).  As disclosed above, Mermod discloses multi-cistronic single vectors encoding a MAR element, wherein two separate transgenes are operably linked to separate promoters (pages 51-52 and 65).  Mermod discloses the transgene encode products of interest, including antibiotic resistance genes ampicillin or kanamycin, or immunoglobulin proteins (pages 9-10, and 50-64).  Further, Fahrenkrug discloses transposons can comprise more than one transcriptional units, where each transcriptional unit comprises a) a regulator region including a promoter and enhancer, and b) the transgene driven by its own promoter (target DNA) (paragraphs [0022], [0034], [0037]-[0041]).  Thus, the requirement wherein the expression cassette within the transposon further encodes a transgene encoding a product of interest, including an antibiotic resistance protein or an immunoglobulin, under the control of its own promoter is obvious from the prior art for the same reasons as stated above for claim 3.
With regard to claim 14, Mermod discloses the TEP protein is SPR14, this claim is obvious for the same reasons as stated above for claim 3.
With regard to amended claim 15, and new claim 84, reciting wherein the MAR is a singular MAR, Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  Thus, the selection of wherein the MAR is a singular MAR is obvious for the same reasons as stated above for claim 3.
With regard to amended claims 17 and 81, the claimed MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively. To the extent that amended claim 17 recites wherein the single MAR element is a singular MAR, Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  Thus, the selection of wherein the single MAR is at least 80% identical to SEQ ID Nos: 1 or 3, and is a singular MAR is obvious for the same reasons as stated above for claim 3.
With regard to claims 18 and 19, the claims require the TEP protein is driven by a fusion protein, or combinations of promoters and enhancers, wherein the promoters are limited to the species claimed within the Markush group.  Thus, the claims include any species promoter from those listed plus any enhancer.  Mermod discloses the vector includes a CMV enhancer and the GAPDH promoter FIG 10.  Thus, Mermod discloses the claimed structure.
With regard to claim 62, Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).  And, Fahrenkrug discloses the nucleic acid encoding the transposon systems therein can be included in kits (paragraphs [0075]-[0076]).  Thus, it would have been obvious to provide a nucleic acid encoding the transposase in a kit according to claim 62.  The kit of claim 62 requires that three vectors be contained in three containers, but there is no evidence in the specification or the art that the choice of how these elements are physically provided to a practitioner is somehow critical.  The requirement for multiple containers appears to be solely a design choice; rearranging parts does not clearly alter the operation of the vectors, so the configuration of vectors and containers would have been prima facie obvious. M.P.E.P. § 2144.05, part (VI)(C).  Regarding claim 62’s requirement for “instruction of how to use the vector or vectors” contained in “a further [fourth] container,” these presumably written instructions share no clear functional relationship to the vectors in the other containers; as such, the requirement has no patentable weight.  M.P.E.P. § 2111.05 (citing In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (presence of written instructions in biotechnological kit did not distinguish over prior art teaching all functional elements of kit)).
With regard to claim 63, wherein “more than one type of vector is provided” and wherein the TEP encoded is “at least two of the proteins selected from a chaperon, SRP14, SRP9 and SRP54,” neither the instant claim nor the specification defines “types” of vectors.  The only discussion of “types” of vectors is at paragraph [0201], however this section does not define “types" of vectors.  The claim is interpreted as vectors encoding different nucleic acid sequences.  Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Further, Mermod discloses the nucleic acid molecules can be provided on “two or more vectors” (page 21). Mermod further discloses the transgenes can include SRP14, as well as SRP9 or SRP54 (page 64, Table 1).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).   Further, Mermod discloses additional secretory proteins can be included, including hSPR14, SPR9 or SPR54 (page 9, 3rd paragraph; page 39). Thus, it would have been obvious to provide a nucleic acid encoding the transposase using different types of vectors encoding SRP14, as well as SRP9 or SRP54, in a kit according to claim 63.
With regard to claim 76, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
With regard to claim 82, wherein the transgene encodes a therapeutic protein, Mermod discloses his system for delivering therapeutic proteins (page 13, first paragraph under “Detailed description”).
With regard to claim 83, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
With regard to new claim 85, which requires wherein the MAR is a singular MAR element next to the 3’ ITR, the claim is obvious in light of the cited art. Mermod discloses MAR sequences can be singular (i.e. downstream only) of a transgene (Page 20).  

    PNG
    media_image11.png
    82
    609
    media_image11.png
    Greyscale



Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  

    PNG
    media_image12.png
    47
    264
    media_image12.png
    Greyscale


Fahrenkrug discloses transposons can comprise more than one transcriptional units, where each transcriptional unit comprises a) a regulator region including a promoter and enhancer, and b) the transgene driven by its own promoter (target DNA) (paragraphs [0022], [0034], [0037]-[0041]).  Fahrenkrug discloses transcriptional units are flanked by a 5’ ITR and a 3’ ITR (paragraphs [0019], [0115]-[0117]; FIG 3A; 4A; 5A).Fahrenkrug discloses a single transcriptional unit can encode multiple transgenes separated by IRES sequences (paragraphs [0040]-[0044], [0177]).   Fahrenkrug discloses transposon system vectors can comprise MAR elements, which “typically” flank the transcriptional unit and are internal to ITRs (paragraph [0035]).

    PNG
    media_image7.png
    188
    770
    media_image7.png
    Greyscale





Thus, the selection of wherein the MAR is a singular MAR and is downstream of a transcriptional unit places the singular MAR sequence “next” to the 3’ ITR flows logically from the cited art.  Mermod and the ‘342 Application disclose MAR sequences can be place downstream of a transgene, and the ‘342 Application shows that such placement is capable of increasing transgene expression.  Fahrenkrug discloses the MAR sequences within a transposon are next to the flanking ITR regions. The combination of a downstream only MAR in a transposon results in wherein the MAR sequence is next to the 3’ ITR:

    PNG
    media_image13.png
    122
    642
    media_image13.png
    Greyscale



A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because utilizing downstream only MAR sequences, as well as use of MAR sequences within transposon systems was known in the art at the time of the invention.
With regard to new claim 86, which requires wherein the MAR is a singular MAR, and is downstream of a polyadenylation signal, Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Mermod shows the MAR sequences are downstream of the polyadenylation signal (FIG 10).  Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  The ‘342 Application shows the downstream MAR sequences are downstream of the polyadenylation site (paragraphs [0083]-[0084], [0093], and [0096]; FIG 1). A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because downstream MAR sequences being downstream of polyadenylation sites was known in the art at the time of the invention.



RESPONSE TO ARGUMENTS
Applicant’s arguments filed 9/12/2022 with regard to the 103 rejection of the claims as obvious Mermod in light of Fahrenkrug and the ‘342 Application, have been fully considered but are not persuasive.  Applicant continues to argue that the claimed invention is not obvious in light of the teaching of Fahrenkrug, for the reasons of record (reply pages 21-22).  The Examiner disagrees, for the reasons of record.  
Applicant further argues that the amendments to claim 3, which require an expression cassette, and “wherein the MAR element is located downstream of the expression cassette but not upstream of the expression cassette” is sufficient to overcome the rejection of record, because even if a person of skill could combine different references, there is no suggestion or motivation or predictable results which would result in the claimed invention (pages 22-23 of the reply.
The Examiner is not convinced of error.  Applicant does not actually articulate how the prior art does not teach or suggest the claimed invention.  Mermod teaches the MAR elements can be 5’, or 3’, or both of a transgene.  Fahrenkrug discloses transposon system vectors can comprise MAR elements, which “typically” flank the transcriptional unit and are internal to ITRs (paragraph [0035]).  Such a position necessarily suggests atypical arrangements exist.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, the ‘342 Application shows a single (i.e. downstream only) MAR sequence on a vector increases transgene expression in a cell (FIG 3A, paragraphs [0015], [0084], and [0098]).  As such, the skilled artisan would have recognized a downstream MAR, as claimed, was an obvious solution to a known problem.  And the ‘342 Application also shows such an arrangement works.

Claims 3, 9, 11-15, 17-19, 62-63, 76-78, and 81-83 remain and new claims 84-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0203158 to Hackett f record, further in view of WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15.  Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.  This rejection is modified in response to Applicant’s amendments to the claims.
Claim 3 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, wherein the ITRs flank 1) a TEP protein; 2) a MAR element; and 3) an expression cassette, as indicated above in the Claims Section.  The limitation of “a MAR element” can be interpreted as the vector comprising “at least one MAR” or “a first MAR” as in a MAR element that is not in tandem with another MAR element, but the open claim language allows for additional MAR sequences.  
Hackett discloses a transposon system comprising at least one transcription unit and at least one insulator element for expression of at least one transgene (Abstract; paragraphs [0007]-[0008]).  Hackett discloses the at least one transgene is encoded within a transcriptional unit, which is flanked by one or more insulator elements (180, 190), which may be disposed between inverted repeats of a transposon (paragraphs [0008], [0056], FIG 2).  Thus, each transcription unit of Hackett comprises at least one insulator elements.

    PNG
    media_image14.png
    310
    668
    media_image14.png
    Greyscale
Hackett discloses the Insulator Sequences include Matrix-Attachment Regions (paragraphs [0028]-[0040], [0048]-[0049] and [0089]). Hackett discloses “FIG. 2 depicts the blocking of insertional mutagenesis by the use of at least one insulator element.  The inserted nucleic acid sequence [e.g. transgene] 130 is flanked by insulator elements 180, 190, which are flanked by transposon inverted terminal repeat sequences 200, 210…Alternatively, only one insulator element could be used, with that element preferably being placed as shown for element 180” (paragraph [0056]).  FIG. 2 of Hackett is reproduced produced below:





Hackett discloses the at least one transgene is not limited (paragraphs [0073]), and that multiple transgenes can be expressed from the transcriptional unit using an IRES sequence or from separate promoters (paragraph [0085]).  Hackett discloses MAR sequences are found between genes as well as near transcriptional regulatory elements such as enhancers and promoters, and thus MARs located between genes are thought to act as insulators, and those which are near transcriptional regulatory elements aid in regulation of transcription (paragraphs [0031], [0036]-[0040], [0097]).  

    PNG
    media_image15.png
    132
    690
    media_image15.png
    Greyscale
Thus, Hackett discloses a multi-cistronic transposon system comprising, at least, a first and second transgene, and a single MAR sequence, wherein the first and second transgenes and the single MAR sequence(s) are flanked by a 5’ and 3’ transposon ITR sequence:




    PNG
    media_image16.png
    381
    765
    media_image16.png
    Greyscale








Hackett discloses the transposon system comprising at least one insulator sequence advantageously block unwanted transcription signaling of endogenous regulatory sequences on the inserted transgenes, but block the inserted transgenic sequence from stimulating transcription of native genes, resulting in more reliable expression of transgenes (paragraphs [0005], [0006], [0097]).
However, Hackett does not disclose wherein a first transgene is a TEP protein of SRP14 under the control of a promoter, as required by instant claim 3.
Mermod discloses transgenic expression of proteins involved in secretion and/or translocation pathways in a cell aids in increasing the expression of other (additional) transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Mermod discloses the transgene encoding the secretion and/or translocation pathway include sequences encoding human SRP14 (page 39, page 59-60).  Mermod discloses the transgenes, including SRP14, are encoded on vectors which comprise at least one MAR element, and are operably linked to a promoter (page 21, last paragraph – page 22, second full paragraph; page 69, last paragraph – page 71, TABLE 1).
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  (page 20).


    PNG
    media_image17.png
    166
    547
    media_image17.png
    Greyscale
Thus, Mermod discloses embodiments accordingly:




It would have been obvious to encode the hSRP14 transgene of Mermod in the multi-cistronic transposon system comprising at least one MAR sequence of Hackett.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding a transgene in a transposon system, wherein the system comprises a single MAR sequence, and expressing SRP14 as a transgene was known at the time of the invention.
With regard to amended claim 9, that recites wherein the MAR is a singular MAR, Hackett discloses the MAR sequences can be singular (upstream or downstream only) (paragraph [0056]).   Mermod also discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Thus, the selection of wherein the MAR is a singular MAR is obvious for the same reasons as stated above for claim 3.
Further with regard to claim 9, Applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are 100% identical to Mermod’s SEQ ID Nos 1 and 3, respectively.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the MAR sequences of Mermod for the MAR sequences of Hackett because MARs sequences are explicitly taught as being capable of being upstream, downstream, or flanking a transgene. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claim 11, wherein the nucleic acid molecule of claim is at least about 5000 bps long, it is noted that a single insulator element can be 2500 base pairs (paragraph [0048]) and that transposon constructs may comprise two insulators (paragraph [0056]).  Thus, an embodiment comprising at least two MAR sequences, plus a transgene operably linked to a promoter, would predictably comprise at least 5000 base pairs.  Further, Mermod discloses use of MAR SEQ ID NO:1, which has 3616 bp; and MAR SEQ ID NO:3 which has 3354 base pairs, which flank the hsRP14 encoding sequence.  Thus, it would have been obvious to generate a transposon of at least 5000 base pairs as claimed.
With regard to amended claim 12, wherein the transgene expression cassette comprises a transgene promoter, Hackett discloses transposons can comprise more than one transcriptional unit, where each transcriptional unit comprises a) a promoter and b) a transgene (paragraphs [0007]-[0008], [0056]).  Hackett discloses the at least one transgene is not limited (paragraphs [0073]), and that multiple transgenes can be expressed from the transcriptional unit using an IRES sequence or from separate promoters (paragraph [0085]). Thus, the requirement wherein the expression cassette further encodes a transgene promoter is obvious from the prior art for the same reasons as stated above for claim 3.
With regard to amended claims 13 and 77, the claims require wherein the expression cassette comprising a transgene promoter of claim 12 further encodes a transgene encoding a product of interest under the control of the transgene promoter (claim 13), wherein the product of interest is an antibiotic resistance protein or an immunoglobulin (claim 77).  
Hackett discloses transposons can comprise more than one transcriptional unit, where each transcriptional unit comprises a) a promoter and b) a transgene (paragraphs [0007]-[0008], [0056]).  Hackett discloses the at least one transgene is not limited (paragraphs [0073]), and that multiple transgenes can be expressed from the transcriptional unit using an IRES sequence or from separate promoters (paragraph [0085]).  However, Hackett does not disclose wherein the product of interest is an antibiotic resistance protein or an immunoglobulin.
As disclosed above, Mermod discloses multi-cistronic single vectors encoding a MAR element, wherein two separate transgenes are operably linked to separate promoters (pages 51-52 and 65).  Mermod discloses the transgene encode products of interest, including antibiotic resistance genes ampicillin or kanamycin, or immunoglobulin proteins (pages 9-10, and 50-64).  
It would have been obvious to encode antibiotic resistance genes or immunoglobulin proteins of Mermod in the multi-cistronic transposon system comprising at least one MAR sequence of Hackett.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  It would have been obvious to co-express SRP14 and an immunoglobulin on the transposon of Hackett because Mermod shows co-expression of SRP14 and an immunoglobulin increase immunoglobulin expression, and Hackett discloses its transposon system comprises the ability to express more than one transgene with the claimed structures.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding multiple transgenes on as transposon was known, and expressing SRP14 and immunoglobulin genes on vectors was known at the time of the invention.
With regard to claim 14, wherein the TEP is SPR14, this claim is obvious for the same reasons as stated above for claim 3, as Mermod discloses transgenes encoding SPR14 aid in the expression of additional transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).
With regard to amended claim 15, and new claim 84, reciting wherein the MAR is a singular MAR,” Hackett discloses the MAR sequences can be upstream only, or downstream only of the transgene (paragraph [0056]).  Further, Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Thus, the selection of wherein the MAR is a singular MAR is obvious for the same reasons as stated above for claim 3.
With regard to amended claims 17 and 81, Hackett discloses the MAR sequences can be singular (upstream or downstream only) (paragraph [0056]).   Mermod also discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  Thus, the selection of wherein the MAR is a singular MAR is obvious for the same reasons as stated above for claim 3.
Further with regard to claims 17 and 81, Applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are 100% identical to Mermod’s SEQ ID Nos 1 and 3, respectively.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the MAR sequences of Mermod for the MAR sequences of Hackett because MARs sequences are explicitly taught as being capable of being upstream, downstream, or flanking a transgene. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claims 18 and 19, the claims require the TEP protein is driven by a fusion promoter, or combinations of promoters and enhancers, wherein the promoters are limited to the species claimed within the Markush group, including a GAPDH, cGAPDH, SV40p, and CMVp promoters.  Thus, the claim includes any species promoter from those listed plus any enhancer.  Hackett discloses the transgenes are driven by promoter (132) and enhancer elements (134) (paragraphs [0060]-[0061], [0096], FIG 1).  Hackett discloses one such promoter includes a CMV promoter (paragraphs [0117]-[0118]).  Further Mermod discloses the vector encoding the SRP constructs include a CMV enhancer and the GAPDH promoter, page 69- page 70, FIG 10).  It would have been obvious to select a known promoter/enhancer fusion capable of driving expression of SRP14 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
With regard to claim 62, wherein the transposon system is provided as a kit, and wherein the transposon according to claim 3 encoding the SRP14, comprising a MAR of SEQ NO:1, is encoded as a first vector in a container, and a separate transgene is provided on the same vector, or on a second vector in a second container, and a compatible transposase is provided in a third container.  Hackett discloses the transposon encoding multiple genes can be provided separately from a plasmid encoding the compatible transposase (paragraphs [0072], [0088]).  The selection of SRP14 and the MAR encoded by SEQ ID NO:1 are obvious for the same reasons as stated above for claims 3 and 9.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Further, MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are 100% identical to Mermod’s SEQ ID Nos 1 and 3, respectively.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the MAR sequences of Mermod for the MAR sequences of Hackett because MARs sequences are explicitly taught as being capable of being upstream, downstream, or flanking a transgene.
With regard to the claimed requirement that the individual vectors are provided as a kit, Hackett does not disclose the separate vectors are provided as a kit. However, Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  It would have been obvious to provide the transposon system of Hackett encoding the transgenes of Mermod as a kit.
The kit of claim 62 requires that three vectors be contained in three containers, but there is no evidence in the specification or the art that the choice of how these elements are physically provided to a practitioner is somehow critical.  The requirement for multiple containers appears to be solely a design choice; rearranging parts does not clearly alter the operation of the vectors, so the configuration of vectors and containers would have been prima facie obvious. M.P.E.P. § 2144.05, part (VI)(C).  Regarding claim 62’s requirement for “instruction of how to use the vector or vectors” contained in “a further [fourth] container,” these presumably written instructions share no clear functional relationship to the vectors in the other containers; as such, the requirement has no patentable weight.  M.P.E.P. § 2111.05 (citing In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (presence of written instructions in biotechnological kit did not distinguish over prior art teaching all functional elements of kit)).
With regard to claim 63, wherein “more than one type of vector is provided” and wherein the TEP encoded is “at least two of the proteins selected from a chaperon, SRP14, SRP9 and SRP54,” neither the instant claim nor the specification defines “types” of vectors.  The only discussion of “types” of vectors is at paragraph [0201], however this section does not define “types" of vectors.  The claim is interpreted as vectors encoding different nucleic acid sequences. Hackett discloses the transposon encoding multiple genes can be provided separately from a plasmid encoding the compatible transposase (paragraphs [0072], [0088]). Mermod further discloses the transgenes can be provided as a kit (page 10, Claims 43-45, 62 of Mermod), and that the transgenes can include SRP14, as well as SRP9 or SRP54 (page 64, Table 1).  Thus, it would have been obvious to arrive at different types of vectors, encoding SRP14, as well as SRP9 or SRP54 a claimed.
With regard to claim 76, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, the claim is obvious for the same reasons as stated above for claim 3: A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Further, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
With regard to claim 82, wherein the transgene encodes a therapeutic protein, Hackett discloses its system can be used for therapeutic purposes and encode therapeutic proteins (paragraphs [0005], [0076]-[0093]).  Further, Mermod discloses his system for delivering therapeutic proteins (page 13, first paragraph under “Detailed description”).
With regard to claim 83, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence. Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Further, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
With regard to new claim 85, which requires wherein the MAR is a singular MAR element next to the 3’ ITR, the claim is obvious in light of the cited art. Hackett discloses the multi-cistronic transposons can comprise more than one transcriptional unit, where each transcriptional unit comprises a) a promoter and b) a transgene (paragraphs [0007]-[0008], [0056]).  Hackett discloses the at least one transgene is not limited (paragraphs [0073]), and that multiple transgenes can be expressed from the transcriptional unit using an IRES sequence or from separate promoters (paragraph [0085]).  Hackett discloses the multi-cistronic transposons comprises singular MAR sequences downstream only (paragraph [0056]).  Hackett discloses the at least one transgene is encoded within a transcriptional unit, which is flanked by one or more insulator elements (180, 190), which may be disposed between inverted repeats of a transposon (paragraphs [0008], [0056], FIG 2).  

    PNG
    media_image15.png
    132
    690
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    381
    765
    media_image16.png
    Greyscale









Mermod also discloses MAR sequences can be singular (i.e. downstream only) of a transgene (Page 20).  

    PNG
    media_image11.png
    82
    609
    media_image11.png
    Greyscale



Thus, the selection of wherein the MAR is a singular MAR and is downstream of a transcriptional unit places the singular MAR sequence “next” to the 3’ ITR flows logically from the cited art.  Hackett discloses downstream single MAR sequences are next to the 3’ ITR, and both Hackett and Mermod disclose singular MAR sequences can be placed downstream of a transgene. The combination of a downstream only MAR in a transposon results in wherein the MAR sequence is next to the 3’ ITR:

    PNG
    media_image13.png
    122
    642
    media_image13.png
    Greyscale



A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because utilizing downstream only MAR sequences, as well as use of MAR sequences within transposon systems was known in the art at the time of the invention.
With regard to new claim 86, which requires wherein the MAR is a singular MAR, and is downstream of a polyadenylation signal, Hackett discloses the multi-cistronic transposons comprises singular MAR sequences downstream only (paragraph [0056]).   Mermod discloses MAR sequences can be singular (i.e. downstream only) (Page 20).  
Further, Hackett discloses MAR sequences are downstream of the genes/transgenes which they regulate (paragraphs [0031]-[0032], [0036]-[0039]; 190 on FIG 2), which is downstream of a polyadenylation signal, absent evidence to the contrary.  Mermod shows the MAR sequences are downstream of the polyadenylation signal (FIG 10).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because downstream MAR sequences being downstream of polyadenylation sites was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 9/12/2022 with regard to the 103 rejection of the claims as obvious over Hackett in view of Mermod have been fully considered but are not persuasive.  Applicant argues the disclosure of Hackett, articulating that the MAR sequence is upstream only on the transposon is an “atypical” arrangement similar to Fahrenkrug, and argues that there is no teaching or suggestion, or motivation to select an insulator downstream, with any predictability of success (reply page 24).  
The Examiner disagrees.  Hackett discloses use of a single MAR sequence within a transposon:  FIG.2 depicts the blocking of insertional mutagenesis by the use of at least one insulator element.  The inserted nucleic acid sequence 130 is flanked by insulator elements 180, 190, which are flanked by transposon inverted terminal repeat sequences 200, 210.  The insulator elements block paths 140, 150, as indicated by Xs 220, 230.  The transcription of exogenous nucleic acid sequence 130 is allowed but the expression of genes 110 and 120 is prevents.  Alternatively, only one insulator could be used, with that element preferably being places as shown for element 190.”

    PNG
    media_image14.png
    310
    668
    media_image14.png
    Greyscale
As shown in the rejection of record, FIG 2 of Hackett shows 180 and 190 flanking the transgene 130: 




Hackett clearly articulates “Alternatively, only one insulator could be used” and then presents a preferred embodiment of the upstream MAR sequence.  However, thus necessarily also suggests that a downstream only MAR is an embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Thus, the art clearly teaches, and suggests that use of a downstream only MAR sequence can be encoded on a transposon with a likelihood of success.
The combination with Mermod was articulated in the rejection: It would have been obvious to encode the hSRP14 transgene of Mermod in the multi-cistronic transposon system comprising at least one MAR sequence of Hackett.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding a transgene in a transposon system, wherein the system comprises a single MAR sequence, and expressing SRP14 as a transgene was known at the time of the invention.

Conclusion
No claims are allowed.  No claims are free of the prior art.
FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633